Exhibit 10.14
EXECUTION
AMENDED AND RESTATED GUARANTY
(PostRock Energy Corporation)
     THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of
September 21, 2010, is made by PostRock Energy Corporation, a Delaware
corporation (the “Guarantor”), in favor of ROYAL BANK OF CANADA, as
administrative agent for the Lenders (as defined below).
R E C I T A L S:
     A. Pursuant to that certain Guaranty dated March 10, 2010 from Guarantor
and PostRock Energy Services Corporation, a Delaware corporation (“PESC”)(the
“Bluestem Guaranty”), Guarantor and PESC each guaranteed indebtedness owing by
Bluestem Pipeline, LLC, a Delaware limited liability company, and Quest
Midstream Partners, L.P., as co-borrowers, pursuant to that certain Amended and
Restated Credit Agreement dated as of November 1, 2007 (as amended prior to the
date hereof, the “Bluestem Credit Agreement”), with the various financial
institutions party thereto and Royal Bank of Canada, as administrative agent and
collateral agent.
     B. Pursuant to that certain Second Amended and Restated Credit Agreement,
dated of even date herewith (as the same may hereafter be amended, supplemented
and restated, the “Credit Agreement”), among PostRock Energy Services
Corporation, a Delaware corporation “PESC”), and PostRock KPC Pipeline LLC, a
Delaware limited liability company (“KPC Pipeline LLC”; PESC and KPC Pipeline
LLC, together with their successors and assigns, each a “Borrower” and
collectively the “Borrowers”), the various financial institutions that are, or
may from time to time become, parties thereto (individually a “Lender” and
collectively the “Lenders”) and Royal Bank of Canada, as administrative agent
and collateral agent (in its capacity as administrative agent, the
“Administrative Agent”), the Lenders agreed to make Loans for the account of the
Borrowers.
     C. Pursuant to Section 4.01(A)(c)(i) of the Credit Agreement, Borrowers are
required to deliver to the Administrative Agent a guaranty executed by the
Guarantor and pursuant to Section 4.01(B)(b) the Bluestem Guaranty is to be
amended.
     D. The Guarantor has duly authorized the execution, delivery and
performance of this Guaranty.
     E. Guarantor owns 100% of the equity of PESC and PESC owns 100% of the
equity of KPC Pipeline LLC.
     F. It is in the best interests of Guarantor to execute this Guaranty
inasmuch as Guarantor will derive substantial direct and indirect benefits from
the loans made from time to time to or for the account of the Borrowers.
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to fulfill the requirements of the Credit
Agreement, the Guarantor agrees, for the benefit of each Lender, to amend and
restate the Bluestem Guaranty in its entirety, as follows:
PEC Guaranty of
KPC Pipeline Facility

Page 1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     SECTION 1.1 Certain Terms. The following capitalized terms when used in
this Guaranty, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
     “Administrative Agent” is defined in Recital A.
     “Borrower” and “Borrowers” are defined in Recital A.
     “Commitments” means the Aggregate Term Loan Commitment (as defined in the
Credit Agreement).
     “Credit Agreement” is defined in Recital A.
     “Guarantor” is defined in the preamble.
     “Guaranty” is defined in the preamble.
     “KPC Pipeline LLC” is defined in Recital A.
     “Lender” and “Lenders” are defined in the first recital.
     “Loan Documents” means the Loan Documents (as defined in the Credit
Agreement).
     “Note” means each Note (as defined in the Credit Agreement).
     “Obligations” means the Obligations (as defined in the Credit Agreement).
     “Obligor” means each of the Borrowers or any other Person (other than the
Administrative Agent or any Lender) obligated under any Loan Document.
     “PESC” is defined in Recital A.
     “Required Lenders” means the Required Lenders (as defined in the Credit
Agreement).
     “Taxes” is defined in clause (a) of Section 2. 7.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York.
     SECTION 1.2 Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, capitalized terms used in this Guaranty,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.
     SECTION 1.3 UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Guaranty, including its preamble and recitals, with such meanings.
PEC Guaranty of
KPC Pipeline Facility

Page 2



--------------------------------------------------------------------------------



 



ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1 Guaranty. Guarantor hereby absolutely, unconditionally, and
irrevocably (1) guarantees the full and punctual payment when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the Borrowers and each other Obligor now or
hereafter existing under each of the Credit Agreement, the Notes and each other
Loan Document to which the Borrowers or such other Obligor is or may become a
party, whether for principal, interest, fees, expenses or otherwise (including
all such amounts which would become due but for the operation of the automatic
stay under Section 362(a) of the United States Bankruptcy Code, 11 U.S.C.
§362(a), and the operation of Sections 502(b) and 506(b) of the United States
Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), and (2) indemnifies and holds
harmless each Lender and each holder of a Note for any and all costs and
expenses (including reasonable attorney’s fees and expenses) incurred by such
Lender or such holder, as the case may be, in enforcing any rights under this
Guaranty; provided however, that Guarantor shall be liable under this Guaranty
for the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to Guarantor, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guaranty constitutes a guaranty of payment when due and not
of collection, and Guarantor specifically agrees that it shall not be necessary
or required that any Lender or any holder of any Note exercise any right, assert
any claim or demand or enforce any remedy whatsoever against the Borrowers or
any other Obligor (or any other Person) before or as a condition to the
obligations of Guarantor hereunder.
     SECTION 2.2 Acceleration of Guaranty. Guarantor agrees that, in the event
of the occurrence of any event of the type described in Section 8.01(f) of the
Credit Agreement, with respect to the Borrowers, any other Obligor or any other
guarantor, and if such event shall occur at a time when any of the Obligations
may not then be due and payable, Guarantor will pay to the Lenders forthwith the
full amount which would be payable hereunder by Guarantor if all such
Obligations were then due and payable.
     SECTION 2.3 Guaranty Absolute, etc. This Guaranty shall in all respects be
a continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until all Obligations (other than
contingent indemnity obligations) of the Borrowers and each other Obligor have
been paid in full, all obligations of the Guarantor hereunder shall have been
paid in full, all Commitments shall have terminated and, except as provided in
Section 10.01(e) of the Credit Agreement, all Lender Hedging Agreements have
terminated. Guarantor may not rescind or revoke its obligations hereunder.
Guarantor guarantees that the Obligations of the Borrowers and each other
Obligor will be paid strictly in accordance with the terms of the Credit
Agreement and each other Loan Document under which they arise, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender or any holder of any
Note with respect thereto. The liability of Guarantor under this Guaranty shall
be absolute, unconditional and irrevocable irrespective of: (1) any lack of
validity, legality or enforceability of the Credit Agreement, any Note or any
other Loan Document; (2) the failure of any Lender or any holder of any Note
(a) to assert any claim or demand or to enforce any right or remedy against the
Borrowers, any other Obligor or any other Person (including any other guarantor)
under the provisions of the Credit Agreement, any Note, any other Loan Document
or otherwise, or (b) to exercise any right or remedy against any other guarantor
of, or collateral securing, any Obligations of the Borrowers or any other
Obligor; (3) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrowers or any other
PEC Guaranty of
KPC Pipeline Facility

Page 3



--------------------------------------------------------------------------------



 



Obligor, or any other extension, compromise or renewal of any Obligations of the
Borrowers or any other Obligor; (4) any reduction, limitation, impairment or
termination of any Obligations of the Borrowers or any other Obligor for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and Guarantor hereby waives any right
to or claim of) any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations of the Borrowers, any other Obligor or otherwise;
(5) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Credit Agreement, any Note or
any other Loan Document; (6) any addition, exchange, release, surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition of, or consent to departure from, any other guaranty, held by any
Lender or any holder of any Note securing any of the Obligations of the
Borrowers or any other Obligor; (7) the insolvency or bankruptcy of, or similar
event affecting, the Borrowers or any other Obligor; or (8) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, the Borrowers, any other Obligor, any surety or any
guarantor. Guarantor waives all rights and defenses which may arise with respect
to any of the foregoing, and Guarantor waives any right to revoke this Guaranty
with respect to future indebtedness.
     SECTION 2.4 Reinstatement. Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Obligations is rescinded or must
otherwise be restored by any Lender or any holder of any Note, upon the
insolvency, bankruptcy or reorganization of either Borrower, any other Obligor
or otherwise, all as though such payment had not been made.
     SECTION 2.5 Waiver, etc. Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
of the Borrowers or any other Obligor and this Guaranty and any requirement that
the Administrative Agent, any other Lender or any holder of any Note protect,
secure, perfect or insure any security interest or Lien, or any property subject
thereto, or exhaust any right or take any action against the Borrowers, any
other Obligor or any other Person (including any other guarantor) or entity or
any collateral securing the Obligations of the Borrowers or any other Obligor,
as the case may be.
     SECTION 2.6 Waiver of Subrogation. Until the Obligations are paid in full,
all Commitments have terminated and all Lender Hedging Agreements have
terminated (except as provided in Section 10.01(e) of the Credit Agreement), the
Guarantor shall not enforce or exercise any claim or other rights which it may
now or hereafter acquire against the Borrowers or any other Obligor that arise
from the existence, payment, performance or enforcement of Guarantor’s
obligations under this Guaranty or any other Loan Document, including any right
of subrogation, reimbursement, exoneration, or indemnification, any right to
participate in any claim or remedy of the Lenders against the Borrowers or any
other Obligor or any collateral which the Administrative Agent now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, including the right to take or receive
from the Borrowers or any other Obligor, directly or indirectly, in cash or
other property or by set-off or in any manner, payment or security on account of
such claim or other rights. If any amount shall be paid to Guarantor in
violation of the preceding sentence, such amount shall be deemed to have been
paid to Guarantor for the benefit of, and held in trust for, the Lenders, and
shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders by the Guarantor to be credited and applied upon the Obligations,
whether matured or unmatured. Guarantor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by the Credit
PEC Guaranty of
KPC Pipeline Facility

Page 4



--------------------------------------------------------------------------------



 



Agreement and that the waiver set forth in this Section is knowingly made in
contemplation of such benefits.
     SECTION 2.7 Payments Free and Clear of Taxes, etc. Guarantor hereby agrees
that:
     (a) All payments by Guarantor hereunder shall be made in accordance with
Section 3.01 of the Credit Agreement free and clear of and without deduction for
any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto; excluding, in the case of the Administrative Agent and each
Lender, taxes imposed on or measured by its net income (including any franchise
taxes imposed on or measured by its net income), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains its Lending Office
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes”). In the event that any withholding or deduction from any
payment to be made by Guarantor hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then Guarantor will (i) pay
directly to the relevant authority the full amount required to be so withheld or
deducted; (ii) promptly forward to such Lender an official receipt or other
documentation satisfactory to such Lender evidencing such payment to such
authority; and (iii) pay to such Lender such additional amount or amounts as is
necessary to ensure that the net amount actually received by such Lender will
equal the full amount such Lender would have received had no such withholding or
deduction been required. Moreover, if any Taxes are directly asserted against
any Lender with respect to any payment received by such Lender hereunder, such
Lender may pay such Taxes and Guarantor will promptly pay such additional
amounts (including, if incurred as a result of Guarantor’s or the Borrowers’
action, omission or delay, any penalties, interest or expenses) as is necessary
in order that the net amount received by such Lender after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such Lender would have received had such Taxes not been asserted.
     (b) If Guarantor fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to any Lender the required receipts or other
required documentary evidence, Guarantor shall indemnify such Lender for any
incremental Taxes, interest or penalties that may become payable by such Lender
as a result of any such failure.
     (c) Without prejudice to the survival of any other agreement of the
Guarantor hereunder, the agreements and obligations of the Guarantor contained
in this Section 2.7 shall survive the payment in full of the principal of and
interest on the Loan.
     SECTION 2.8 Subordination. Guarantor hereby subordinates and makes inferior
to the Obligations any and all indebtedness now or at any time hereafter owed by
the Borrowers or other Obligor to Guarantor. Guarantor agrees that if any Event
of Default has occurred and is continuing under the Credit Agreement, it will
not permit the Borrowers to repay such indebtedness or any part thereof and it
will not accept payment from the Borrowers of such indebtedness or any part
thereof without the prior written consent of the Required Lenders. If Guarantor
receives any such payment without the prior required written consent, the amount
so paid shall be held in trust for the benefit of the Lenders, shall be
segregated from the other funds of Guarantor, and shall forthwith be paid over
to the Administrative Agent to be held by the Administrative Agent as collateral
for, or then or at any time thereafter applied in whole or in part by the
Administrative Agent against, all or any portions of the Obligations, whether
matured or unmatured, in such order as the Administrative Agent shall elect.
PEC Guaranty of
KPC Pipeline Facility

Page 5



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS PROVISIONS
     SECTION 3.1 Loan Document. This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.
     SECTION 3.2 Releases. At such time as the Loan shall have been paid in full
(other than contingent indemnity obligations), the Commitments have been
terminated, and, subject to Section 10.01(e) of the Credit Agreement, no Lender
Hedging Agreements are outstanding, the Administrative Agent shall, at the
request and expense of the Guarantor following such termination, promptly
execute and deliver to the Guarantor such documents and instruments as the
Guarantor shall reasonably request to evidence termination and release of this
Guaranty.
     SECTION 3.3 Administrative Agent and Lenders; Successors and Assigns.
     (a) The Administrative Agent is Administrative Agent for each Lender under
the Credit Agreement. All rights granted to Administrative Agent under or in
connection with this Guaranty are for each Lender’s ratable benefit. The
Administrative Agent may, without the joinder of any Lender, exercise any rights
in Administrative Agent’s or Lenders’ favor under or in connection with this
Guaranty. The Administrative Agent’s and each Lender’s rights and obligations
vis-a-vis each other may be subject to one or more separate agreements between
those parties. However, the Guarantor is not required to inquire about any such
agreement and is not subject to any terms of it unless the Guarantor
specifically enters into such agreement. Therefore, neither Guarantor nor any of
its successors or assigns are entitled to any benefits or provisions of any such
separate agreement nor are they entitled to rely upon or raise as a defense any
party’s failure or refusal to comply with the provisions of any such agreement.
     (b) This Guaranty benefits the Administrative Agent, the Lenders, and their
respective successors and assigns and binds Guarantor and its successors and
assigns. Upon appointment of any successor Administrative Agent under the Credit
Agreement, all of the rights of Administrative Agent under this Guaranty
automatically vest in that new Administrative Agent as successor Administrative
Agent on behalf of Lenders without any further act, deed, conveyance, or other
formality other than that appointment. The rights of the Administrative Agent
and the Lenders under this Guaranty may be transferred with any assignment of
the obligations hereby guaranteed pursuant to and in accordance with the terms
of the Credit Agreement. The Credit Agreement contains provisions governing
assignments of the obligations guaranteed under this Guaranty.
     SECTION 3.4 Amendments, etc. No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by Guarantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by or on
behalf of the party against whom it is sought to be enforced and is in
conformity with the requirements of Section 10.01 of the Credit Agreement. Each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
     SECTION 3.5 Addresses for Notices to the Guarantor. All notices and other
communications hereunder to the Guarantor shall be in writing and mailed or
delivered to it, addressed to it at the address set forth below or at such other
address as shall be designated by the Guarantor in a written notice to the
Administrative Agent at the address specified in the Credit Agreement complying
as to delivery with the
PEC Guaranty of
KPC Pipeline Facility

Page 6



--------------------------------------------------------------------------------



 



terms of this Section. All such notices and other communications shall, when
mailed, be effective when deposited in the mail, addressed as aforesaid.
Guarantor’s address for notices is:
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: General Counsel
Facsimile: (405) 702-7490
Telephone: (405) 600-7704
     SECTION 3.6 No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of any Lender or any holder
of a Note to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
     SECTION 3.7 Section Captions. Section captions used in this Guaranty are
for convenience of reference only, and shall not affect the construction of this
Guaranty.
     SECTION 3.8 Setoff. In addition to, and not in limitation of, any rights of
any Lender or any holder of a Note under applicable law, upon the occurrence and
during the continuance of an Event of Default under or as defined in the Credit
Agreement, each Lender and each such holder shall be entitled to exercise (for
the benefit of all Lenders pursuant to Section 10.09 of the Credit Agreement)
any right of offset or banker’s lien against each and every account and other
property or interest that Guarantor may now or hereafter have with, or which is
now or hereafter in the possession of, any such Lender, to the extent of the
full amount of the Obligations.
     SECTION 3.9 Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
     SECTION 3.10 Governing Law.
     (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.
     (b) GUARANTOR AGREES ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY, GUARANTOR CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
GUARANTOR (1) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR
PEC Guaranty of
KPC Pipeline Facility

Page 7



--------------------------------------------------------------------------------



 



BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO, AND (2) IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AT ITS ADDRESS FOR NOTICES
DESIGNATED HEREIN. GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF
SUCH STATE.
     SECTION 3.11 Waiver of Jury Trial, Etc. GUARANTOR HEREBY (a) EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND GUARANTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ADMINISTRATIVE AGENT OR ANY LENDER MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY; AND (b) EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT THE WAIVER CONTAINED IN
THIS SECTION 3.11 SHALL NOT APPLY TO THE EXTENT THAT THE PARTY AGAINST WHOM
DAMAGES ARE SOUGHT HAS ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     SECTION 3.12 Entire Agreement. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
SIGNATRUES BEGIN ON NEXT PAGE.]
PEC Guaranty of
KPC Pipeline Facility

Page 8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed
and delivered by an officer duly authorized as of the date first above written.

           
POSTROCK ENERGY CORPORATION,
a Delaware corporation,
as Guarantor
      By:   /s/ David C. Lawler        David C. Lawler        Chief Executive
Officer and President     

Signature Page
PEC Guaranty of
KPC Pipeline Facility

